Oliver, Chief Judge:
These two appeals for reappraisement relate to certain musical instruments, represented by the invoice items marked “A” and checked “EDE,” that were exported from Paris, France, and entered at the port of New York.
Stipulated facts, upon which the appeals have been submitted, establish that the proper basis for appraisement of the articles in question, as hereinabove identified, is export value, as defined in section 402(d) of the Tariff Act of 1930, and that such statutory value therefor is the invoice unit values, and I so hold.
Judgment will be rendered accordingly.